PER CURIAM:
Mirza Muhammad Jaffer, a native of India and a citizen of Pakistan, petitions for review of an order of the Board of Immigration Appeals (“Board”) dismissing his appeal from the immigration judge’s denial of his motion to reopen immigration proceedings. We have reviewed the record and the Board’s order and find that the Board did not abuse its discretion in upholding the denial of Jaffer’s motion. See 8 C.F.R. § 1008.23(b)(l)(iv) (2007). Accordingly, we deny the petition for review for the reasons stated by the Board. See In re: Jaffer, A72-166-950 (B.I.A. Jan. 19, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.